Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 1 of 7 Page ID #:1430



  1
  2
  3                                                                        O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CALIFORNIA SURGERY CENTER,        )   Case No. CV 19-02309 DDP (AFMx)
      INC., et al.                      )
 12                                     )
                       Plaintiffs,      )
 13                                     )   ORDER GRANTING DEFENDANT’S MOTION
           v.                           )   TO DISMISS FOURTH AMENDED
 14                                     )   COMPLAINT
      UNITEDHEALTHCARE, INC.,           )
 15                                     )   [Dkt. 71]
                     Defendants.        )
 16   ___________________________
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 2 of 7 Page ID #:1431



  1        Presently before the Court is Defendant UnitedHealthcare, Inc.
  2   and UnitedHealthcare Insurance Company (collectively, “United”)’s
  3   Motion to Dismiss Plaintiffs’ Fourth Amended Complaint (“FAC”).
  4   Having considered the submissions of the parties, the court grants
  5   the motion and adopts the following Order.
  6   I.   Background
  7        Plaintiff California Surgery Center is an ambulatory surgery
  8   center.    (FAC ¶ 7.)    Plaintiff California Spine and Pain Institute
  9   is a medical group comprised of anesthesiologists and other
 10   doctors.   (Id.)    Plaintiffs treated nonparty patient KES for spinal
 11   disease and, after other unsuccessful treatments, recommended to
 12   KES that she undergo spinal surgery.       (FAC ¶¶ 9, 15, 37.)
 13        KES chose preferred provider organization (“PPO”) insurance
 14   coverage through United so she could choose her own doctors, such
 15   as Plaintiffs.     (FAC ¶ 39.)   On over a dozen occasions, Plaintiffs
 16   verified that KES was United’s insured and obtained treatment
 17   authorization from United.       (FAC ¶ 15.)   During each of these pre-
 18   treatment verification calls, United promised to pay for services
 19   rendered to KES “as long as KES was an eligible member on the date
 20   of coverage.”    (FAC ¶¶ 15, 41.)     United paid Plaintiffs over
 21   $130,000 for treatment provided to KES over sixteen separate
 22   visits.    (FAC ¶ 32.)
 23        At some point, United began refusing to pay for services
 24   rendered to KES, notwithstanding United’s pre-treatment
 25   conversations with and promises to Plaintiffs.1         This action
 26
           1
             The dates on which Defendant allegedly refused to pay are
 27   not entirely clear. The FAC alleges, for example, that Defendant
      refused on February 27, 2017 to pay for services rendered on
 28                                                        (continued...)

                                            2
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 3 of 7 Page ID #:1432



  1   followed.      Plaintiffs’ operative complaint alleges common law
  2   causes of action for breach of implied contract, breach of oral
  3   contract, negligent misrepresentation, and estoppel.          United now
  4   moves to dismiss the FAC.
  5          II.     Legal Standard
  6          A complaint will survive a motion to dismiss when it
  7   “contain[s] sufficient factual matter, accepted as true, to state a
  8   claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
  9   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 10   U.S. 544, 570 (2007)).      When considering a Rule 12(b)(6) motion, a
 11   court must “accept as true all allegations of material fact and
 12   must construe those facts in the light most favorable to the
 13   plaintiff.”      Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
 14   Although a complaint need not include “detailed factual
 15   allegations,” it must offer “more than an unadorned,
 16   the-defendant-unlawfully-harmed-me accusation.”         Iqbal,556 U.S. at
 17   678.       Conclusory allegations or allegations that are no more than a
 18   statement of a legal conclusion “are not entitled to the assumption
 19   of truth.” Id. at 679.          In other words, a pleading that merely
 20   offers “labels and conclusions,” a “formulaic recitation of the
 21   elements,” or “naked assertions” will not be sufficient to state a
 22   claim upon which relief can be granted. Id. at 678 (citations and
 23   internal quotation marks omitted).
 24          “When there are well-pleaded factual allegations, a court
 25   should assume their veracity and then determine whether they
 26
             1
            (...continued)
 27   November 7 and November 14, 2016. (FAC ¶¶ 33-34.) The FAC also
 28   alleges, however, that on November 21, 2017, Defendant refused to
      pay for services rendered on November 7, 2016. (FAC ¶ 35.)

                                               3
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 4 of 7 Page ID #:1433



  1   plausibly give rise to an entitlement of relief.”         Iqbal,556 U.S.
  2   at 679.   Plaintiffs must allege “plausible grounds to infer” that
  3   their claims rise “above the speculative level.”         Twombly, 550 U.S.
  4   at 555-56.   “Determining whether a complaint states a plausible
  5   claim for relief” is “a context-specific task that requires the
  6   reviewing court to draw on its judicial experience and common
  7   sense.”   Iqbal, 556 U.S. at 679.
  8   III. Discussion
  9        United contends, as it has with respect to prior iterations of
 10   Plaintiffs’ Complaint, that Plaintiffs’ state law claims are
 11   preempted by the Employee Retirement Income Security Act (“ERISA”).
 12   As this Court has explained, “[c]onflict preemption exists when a
 13   state law claim ‘relates to’ an ERISA plan, in which case, the
 14   state law claim may not be brought.”       Schwartz v. Associated
 15   Employers Grp. Benefit Plan & Tr., No. CV 17-142-BLG-SPW, 2018 WL
 16   453436, at *4 (D. Mont. Jan. 17, 2018).        “Generally speaking, a
 17   common law claim ‘relates to’ an employee benefit plan governed by
 18   ERISA if it has a connection with or reference to such a plan.”
 19   Providence Health Plan v. McDowell, 385 F.3d 1168, 1172 (9th Cir.
 20   2004) (internal quotation marks and citation omitted).          Where,
 21   however, adjudication of an independent state law claim does not
 22   require interpretation of an ERISA plan, the requisite “connection
 23   with or reference to” the plan does not exist.         Id.; see also The
 24   Meadows v. Employers Health Ins., 47 F.3d 1006, 1010 (9th Cir.
 25   1995); Schwartz 2018 WL 453436, at *5 (“As the Ninth Circuit and
 26   several others have explained, a third-party provider’s claim for
 27   damages does not implicate a relationship Congress sought to
 28   regulate under ERISA.”); cf. Marin Gen. Hosp. v. Modesto & Empire

                                            4
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 5 of 7 Page ID #:1434



  1   Traction Co., 581 F.3d 941, 948-50 (9th Cir. 2009) (distinguishing
  2   oral contract claim from claims “based on an obligation under an
  3   ERISA plan.”).
  4         Here, portions of Plaintiffs’ FAC suggest that this is a case
  5   much like Marin General Hospital or The Meadows, where insurance
  6   coverage questions were irrelevant to the alleged promises made to
  7   treatment providers.     Marin Gen. Hosp., 581 F.3d at 943-44; The
  8   Meadows, 47 F.3d at 1008-9.      The FAC alleges, for example, that
  9   Plaintiffs’ claims “are based upon the individual rights of the
 10   PROVIDERS . . . and are not derivative of the contractual or other
 11   rights of the PROVIDERS’ Patients.        Plaintiffs’ claims arise out of
 12   the interactions of those PROVIDERS with [United] . . . .”           (FAC ¶
 13   5.)   And, as described above, the FAC repeatedly alleges that
 14   United made promises to pay directly to Plaintiffs, much like the
 15   circumstances in Marin General Hospital and similar cases.           Thus,
 16   Plaintiffs contend, any references in the FAC to KES’ ERISA
 17   coverage or COBRA (Consolidated Budget Reconciliation Act)
 18   continuation insurance coverage does no more than “substantiate the
 19   claims for breach of an implied contract, negligent
 20   misrepresentation and estoppel [, and . . .] do not require
 21   interpretation of ERISA or the subject Plan documents.”
 22   (Opposition at 14:2-4.)
 23         Unlike Marin General Hospital, The Meadows, and other cases,
 24   however, the allegations in Plaintiffs’ FAC are not limited to
 25   those described above.     Rather, Plaintiffs’ FAC includes, for the
 26   first time in this action, extensive allegations about both the
 27   existence and role of KES’ insurance coverage.         The FAC alleges,
 28   for example, that United promised to pay Plaintiffs “as long as KES

                                            5
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 6 of 7 Page ID #:1435



  1   was an eligible member on the date of coverage.”         (FAC ¶ 39.)
  2   Plaintiffs further allege that “information concerning KES’ status
  3   and eligibility as a COBRA continuation enrollee . . . was material
  4   and pertinent,” and that the parties “understood and agreed . . .
  5   that [United] would pay [] claims in accordance with the terms of
  6   its policy with KES.”      (FAC ¶¶ 41, 54.)    The FAC goes on to allege
  7   not only that United represented that KES’ coverage “could not or
  8   would not be retroactively terminated,” but also that United “was
  9   precluded from rescinding coverage” and “prohibited by law and
 10   estopped from rescinding . . . KES’ coverage.”         (FAC ¶¶ 60, 80,
 11   82.)       Furthermore, Plaintiffs allege that “at the time KES received
 12   treatment . . ., her coverage was in force, in effect and she was
 13   on claim with Defendants,” that “KES was actually a covered,
 14   insured member of Defendants’ Plan and was entitled to coverage,
 15   benefits, insurance, and indemnity,” that, “[i]n fact, KES was a
 16   member of the Plan on each of the subject dates of treatment” and
 17   that “[b]ecause KES was a covered member . . . [United] had no
 18   lawful right to retroactively cancel, terminate, or rescind
 19   KES’coverage and their rescission was null, void and unlawful.”2
 20   (FAC ¶¶ 83, 85.)
 21          These allegations are not merely incidental background
 22   references that substantiate Plaintiffs’ independent claims.
 23   Rather, Plaintiffs’ coverage allegations would necessarily require
 24   interpretation of KES’ ERISA plan to determine whether she had
 25   coverage at the time Plaintiffs treated her.         Indeed, Plaintiffs
 26
             2
 27          These allegations also appear, to some extent, to be
      inconsistent with allegations that KES was not covered, and that
 28   United falsely represented that she was covered. (FAC ¶¶ 66-68,
      70.)

                                            6
Case 2:19-cv-02309-DDP-AFM Document 81 Filed 09/15/21 Page 7 of 7 Page ID #:1436



  1   can not plausibly contend that their state law claims are
  2   independent of KES’ ERISA plan while simultaneously alleging, as
  3   the FAC does, that “[b]y effectively rescinding coverage . . .
  4   Defendants . . . have violated their promises made to the
  5   PROVIDERS.”   (FAC ¶ 85)(emphasis added.)       As this allegation makes
  6   clear, ERISA-related allegations are central to Plaintiffs’ state
  7   law claims.   Those claims are, therefore, preempted.3
  8   IV.   Conclusion
  9         For the reasons stated above, Defendants’ Motion to Dismiss is
 10   GRANTED.   The Fourth Amended Complaint is DISMISSED, with leave to
 11   amend one final time.     Any amended complaint shall be filed within
 12   fourteen days of the date of this Order.
 13
 14
 15
 16
 17   IT IS SO ORDERED.
 18
 19
 20   Dated: SEPTEMBER 15, 2021
                                                  THE HON. DEAN D. PREGERSON
 21                                               United States District Judge
 22
 23
 24
 25
 26
 27
            3
 28          The court therefore need not address United’s remaining
      arguments.

                                            7
